Through inadvertence on my part, I attached my concurrence to what has been rendered as the majority opinion. I intended to concur in the decree and in practically all of what appears in the opinion, but I did not agree with what has been said concerning the boxes of which Mr. Dumestre requested a recount.
The author of the majority opinion states that the district judge correctly ruled that the allegations of fraud, or of miscounting, were not sufficient to authorize the requested recount. I do not agree with that statement, as I think that those allegations are sufficiently detailed and specific. Nor do I agree that the district judge ruled that these allegations were not sufficient. I do agree that the district judge was correct in his ruling that those boxes should not be recounted without some proof of fraud or of miscounting other than what might be found in the boxes themselves, and I agree that the district judge was correct, when no such proof was *Page 30 
offered, in refusing to order the recounting of the ballots in those boxes.
With this exception I concur in the opinion and I concur fully in the decree.